                       1       LITTLER MENDELSON, P.C.
                               DOUGLAS A. WICKHAM, Bar No. 127268
                       2       EVERETT C. MARTIN, Bar No. 227357
                               633 West 5th Street
                       3       63rd Floor
                               Los Angeles, CA 90071
                       4       Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                       5
                               Attorneys for Defendant
                       6       RENT-A-CENTER, INC.
                       7

                       8                                       UNITED STATES DISTRICT COURT
                       9                                     EASTERN DISTRICT OF CALIFORNIA
                    10

                    11         LORENZO SMITH, an individual,                        Case No. 1:18-CV-01351-LJO-JLT
                    12                               Plaintiff,                     DECLARATION OF MARC
                                                                                    TUCKEY IN SUPPORT OF
                    13         v.                                                   DEFENDANT’S MOTION TO
                                                                                    DISMISS, OR IN THE
                    14         RENT-A-CENTER, INC.,                                 ALTERNATIVE, TO STAY
                                                                                    PROCEEDINGS AND COMPEL
                    15                               Defendant.                     ARBITRATION
                    16                                                              Date:    February 27, 2019
                                                                                    Time:    8:30 a.m.
                    17                                                              Ctrm.:   4
                    18                                                              Trial Date: None
                                                                                    Complaint Filed: October 1, 2018
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor           DECLARATION OF MARC TUCKEY (No. 1:18-CV-01351-LJO-
    Los Angeles, CA 90071
         213.443.4300          JLT)
EXHIBIT “1”
                Electronic Signature Acknowledgment and Agreement


I hereby certify that I am:

I understand that it is my responsibility to keep my password secret and that it is not to
be given out to anyone at any time for any reason.

I hereby certify that I understand my password will be used as my electronic signature
to sign Rent-A-Center Inc.'s employment consents and acknowledgments during the
Onboarding Process.

I understand and certify that whenever I electronically sign a document it will be
presumed to be my signature and the burden of proof for repudiation of this electronic
signature will be on myself as the custodian of my password.

I understand and certify that my electronic signature shall be evidence of my intent to
sign the document and to adhere to the company policies and work rules contained in
the document.

I understand and certify that my electronic signature will signify my understanding of the
information contained in the signed document.

I understand that once I have electronically signed and dated the document all
information contained in the document cannot be altered or changed.

I understand that neither my electronic signature nor the electronic record to which it is
attached may be denied legal effect, validity or enforceability solely because an
electronic signature or electronic record was used.
Full Name
Lorenzo Smith


Electronic Signature Notification:
Your password is used as your legal signature. By entering your password you understand that
you are signing this document and that you understand its contents and your responsibilities
related to the document.

E-Signature                                                     Date
Lorenzo Smith                                                   10/4/16, 1:43:25 PM GMT



Candidate Identification Number                                 IP Address
8026896                                                         63.96.90.214
EXHIBIT “2”
RENT-A-CENTER

             MUTUAL AGREEMENT TO ARBITRATE CLAIMS
         I recognize that differences may arise between Rent-A-Center, Inc. (the "Company") and me during or following my
application/assignment/employment, including any/or all periods of employment with the Company and/or separation therefrom, and
that those differences may or may not be related to my application/assignment/employment.

         I understand that any reference in this Mutual Agreement to Arbitrate Claims (“Agreement”) to the Company will be a
reference also to all parent, subsidiary, partners, divisions, and affiliated entities, and/or any companies that are acquired by the
Company or its subsidiaries, parents, partners, divisions, or affiliates, and all benefit plans, the benefit plans' sponsors, fiduciaries,
administrators, affiliates, and all successors and assigns of any of them.

       The Federal Arbitration Act (9 U.S.C. § 1 et seq.) shall govern this Agreement, which evidences a transaction involving
commerce.

CLAIMS COVERED BY THE AGREEMENT

          The Company and I mutually consent to the resolution by arbitration of all claims or controversies ("claims"), past, present
or future, including without limitation, claims arising out of or related to my application for employment, assignment/employment,
and/or the termination of my assignment/employment that the Company may have against me or that I may have against any of the
following: (1) the Company, (2) its officers, directors, employees, or agents in their capacity as such or otherwise, (3) the
Company's parent, subsidiary, and affiliated entities, (4) the benefit plans or the plans' sponsors, fiduciaries, administrators, affiliates,
and agents, and/or (5) all successors and assigns of any of them.

          The only claims that are subject to arbitration are those that, in the absence of this Agreement, would have been justiciable
under applicable state or federal law. The claims covered by this Agreement include, but are not limited to: claims for unfair
competition and violation of trade secrets; claims incidental to the employment relationship but arising after that relationship ends
(for example, claims arising out of or related to post-termination defamation or job references, claims arising out of or related to any
employee-purchase disputes, and claims arising out of or related to post-employment retaliation); claims for wages or other
compensation due; claims for breach of any contract or covenant (express or implied); tort or statutory claims for discrimination
(including, but not limited to race, sex, sexual harassment, sexual orientation, religion, national origin, age, workers' compensation,
marital status, medical condition, handicap or disability); claims for benefits (except claims under an employee benefit or pension
plan that either (1) specifies that its claims procedure shall culminate in an arbitration procedure different from this one, or (2) is
underwritten by a commercial insurer which decides claims); claims arising from the rental and/or purchase of property from the
Company; and claims for violation of any federal, state or other governmental law, statute, regulation, or ordinance, except claims
excluded in the section of this Agreement entitled "Claims Not Covered by the Agreement."

          Claims may be brought before an administrative agency to the extent applicable law permits access to such an agency
notwithstanding the existence of an agreement to arbitrate, including without limitation claims or charges brought before the Equal
Employment Opportunity Commission (www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor Relations
Board (www.nlrb.gov), the Office of Federal Contract Compliance Programs (www.dol.gov/esa/ofccp) and law enforcement
authorities. Nothing herein shall be construed to relieve any party of the duty to exhaust administrative remedies by filing a charge or
complaint with an administrative agency and obtaining a right to sue notice, where otherwise required by law.

CLAIMS NOT COVERED BY THE AGREEMENT

          Claims I may have for workers' compensation benefits, state disability insurance benefits and unemployment compensation
benefits are not covered by this Agreement. Claims brought in small claims court, or my state’s equivalent court, are not covered by
this Agreement so long as such claims are brought only in that court. If any such claim is transferred or appealed to a different court,
the Company or I may require arbitration, and the conduct of any party during the small claims, or equivalent, proceeding shall not
be a ground for waiver of the right to arbitrate. The parties may also pursue temporary and/or preliminary injunctive relief in a court
of competent jurisdiction, because the award to which the party may be entitled in arbitration may be rendered ineffectual without


MUTUAL AGREEMENT TO ARBITRATE CLAIMS                                                                                          Page 1 of 5
OCTOBER 2010 – U.S.
such relief, for tortious interference with prospective employment and/or the protection of confidential information and/or trade
secrets, prevention of unfair competition, or enforcement of post-employment contractual restrictions related to same; provided,
however, that all issues of final relief shall continue to be decided through arbitration, and the pursuit of the temporary and/or
preliminary injunctive relief described herein shall not constitute a waiver of the parties’ agreement to arbitrate by any party.
Disputes that may not be subject to predispute arbitration agreement as provided by the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Public Law 111-203) are excluded from the coverage of this Agreement.

CLASS ACTION WAIVER

          There will be no right or authority for any dispute to be brought, heard, or arbitrated as a class action and/or as a collective
action (“Class Action Waiver”). Nor shall the Arbitrator have any authority to hear or arbitrate any such dispute. Regardless of
anything else in this Agreement and/or any rules or procedures that might otherwise be applicable by virtue of this Agreement or by
virtue of any arbitration organization rules or procedures that now apply or any amendments and/or modifications to those rules, the
interpretation, applicability, enforceability or formation of this Class Action Waiver, including, but not limited to any claim that all
or part of this Class Action Waiver is void or voidable, may be determined only by a court and not by an arbitrator. Notwithstanding
any other clause contained in this Agreement, this clause entitled Class Action Waiver shall not be severable from this Agreement in
any case in which the dispute to be arbitrated is brought as a class or collective action.

         Notwithstanding this Class Action Waiver, the Company and I agree that I am not waiving my right under Section 7 of the
National Labor Relations Act to file a class or collective action in court and that I will not be disciplined or threatened with
discipline if I do so. The Company, however, may lawfully seek enforcement of the Class Action Waiver contained in this
Agreement under the Federal Arbitration Act and seek dismissal of any such claims.

TIME UNITS FOR COMMENCING ARBITRATION AND REQUIRED NOTICE OF ALL CLAIMS

         The Company and I agree that the aggrieved party must make a written “Request for Arbitration” of any claim to the other
party no later than the expiration of the statute of limitations (deadline for filing) that applicable state or federal law prescribes for
the claim. The parties are encouraged to make written Request for Arbitration of any claim as soon as possible after the event or
events in dispute so that arbitration of any differences may take place promptly.

          Written Request for Arbitration to the Company, or its officers, directors, employees or agents, shall be sent to its home
office, currently at 5501 Headquarters Drive, Plano, Texas 75024, to the attention of the Legal Department. I will be given written
Request for Arbitration at the last home address I provided in writing to the Company. The Request For Arbitration shall, unless
otherwise required by law, clearly state “Request For Arbitration” at the beginning of the first page and shall identify and describe
the nature of all claims asserted and the facts upon which such claims are based and the relief or remedy sought in accordance with
pleading standards applicable to claims for relief under the Federal Rules of Civil Procedure. The Request for Arbitration shall be
sent to the other party by certified or registered mail, return receipt requested, and first class mail.

REPRESENTATION

         Any party may be represented by an attorney selected by the party.

DISCOVERY

         Each party shall have the right to take the deposition of one individual and any expert witnesses designated by another
party. Each party also shall have the right to propound requests for production of documents to any party. The subpoena rights
specified below shall be applicable to discovery pursuant to this Discovery provision. The Arbitrator shall have exclusive authority
to consider and enter orders concerning any issue arising related to the quantity or conduct of discovery. Each party to this
Agreement can petition and/or request that the Arbitrator allow additional discovery, and additional discovery may be conducted
pursuant to the parties’ mutual stipulation or as ordered by the Arbitrator.

DESIGNATION OF WITNESSES AND EXHIBITS

         At least thirty (30) days before the arbitration, the parties must exchange lists of witnesses, including any experts, and
copies of all exhibits intended to be used at the arbitration.


MUTUAL AGREEMENT TO ARBITRATE CLAIMS                                                                                       Page 2 of 5
OCTOBER 2010 – U.S.
SUBPOENAS

          Each party shall have the right to subpoena witnesses and documents for the arbitration, as well as documents relevant to
the case from third parties.

OFFER OF JUDGMENT

         Unless required otherwise by law (including the common law), a party to an arbitration proceeding under this Agreement
may make an offer of judgment in a manner consistent with, and with the time limitations, consequences, and effects provided in
Rule 68 of the Federal Rules of Civil Procedure. The offer shall be served on the offeree in the same manner in which other papers
are served in the arbitral proceeding. The offer shall not be served on the Arbitrator, except that if the offer is accepted, either party
may then file with the Arbitrator the offer and notice of acceptance together with proof of service thereof. The Arbitrator shall then
immediately render an award as provided by the offer, and the arbitration proceedings shall then be terminated. If the offer is not
accepted, the offer shall not be used as evidence in the arbitration proceedings and, following the issuance of the Arbitrator’s award,
the offeror may file a motion for costs with the Arbitrator, who shall retain jurisdiction to decide the motion and award costs to the
offeror as warranted.

ARBITRATION PROCEDURES
          The arbitration will be held under the auspices of the American Arbitration Association (“AAA”), and except as provided
in this Agreement, shall be in accordance with the then current National Employment Arbitration Rules or equivalent of the AAA.
The AAA rules are available at www.adr.org/employment. However, nothing in said rules or procedures and/or any modification
thereto shall affect the enforceability and validity of the Class Action Waiver, including but not limited to, the provision that the
enforceability of the Class Action Waiver may be determined only by a court and not by an arbitrator. Unless the parties jointly
agree otherwise, the Arbitrator shall be either an attorney who is experienced in employment law and licensed to practice law in the
state in which the arbitration is convened or a retired judge from any jurisdiction (the "Arbitrator"). Unless the parties jointly agree
otherwise, the arbitration shall take place in or near the city in which I am or was last employed by the Company. If I no longer
reside in or near the city in which I am or was last employed by the Company and the parties cannot agree to a location of the
arbitration, either party may apply to a court of competent jurisdiction for a determination of the location of the arbitration.
          The Arbitrator shall be selected as follows: The AAA shall give each party a list of eleven (11) arbitrators drawn from its
panel of arbitrators. Each party shall have ten (10) calendar days from the postmark date on the list to strike all names on the list it
deems unacceptable. If only one common name remains on the lists of all parties, that individual shall be designated as the
Arbitrator. If more than one common name remains on the lists of all parties, the parties shall strike names alternately from the list
of common names until only one remains. The party who did not initiate the claim shall strike first. If no common name remains on
the lists of all parties, the AAA shall furnish an additional list of eleven (11) arbitrators from which the parties shall strike
alternately, with the party initiating the claim striking first, until only one name remains. That person shall be designated as the
Arbitrator.

          The Arbitrator may award any party any remedy to which that party is entitled under applicable law (including without
limitation. legal, equitable and injunctive relief), but such remedies shall be limited to those that would be available to a party in a
court of law for the claims presented to and decided by the Arbitrator. The Arbitrator shall apply the substantive law including, but
not limited to, applicable statutes of limitations (and the law of remedies, if applicable) of the state in which the claim arose, or
federal law, or both, as applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to apply any different substantive
law or law of remedies. The Federal Rules of Evidence shall apply. The Arbitrator, and not any federal, state, or local court or
agency, shall have exclusive authority to resolve any dispute relating to the interpretation, applicability, enforceability or formation
of this Agreement including, but not limited to any claim that all or any part of this Agreement is void or voidable. However, as
stated in the “Class Action Waiver” above, the preceeding sentence shall not apply to the clause entitled “Class Action Waiver.”

         The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes and is authorized to hold pre-hearing
conferences by telephone or in person, as the Arbitrator deems necessary. The Arbitrator shall have the authority to entertain a
motion to dismiss and/or a motion for summary judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.



MUTUAL AGREEMENT TO ARBITRATE CLAIMS                                                                                       Page 3 of 5
OCTOBER 2010 – U.S.
         Any party may arrange for a court reporter to provide a stenographic record of proceedings. Should any party refuse or
neglect to appear for, or participate in, the arbitration hearing, the Arbitrator shall have the authority to decide the dispute based
upon whatever evidence is presented. Any party, upon request at the close of hearing, shall be given leave to file a post-hearing
brief. The time for filing such a brief shall be set by the Arbitrator.

          The Arbitrator shall render an award by written opinion no later than thirty (30) days from the date the arbitration hearing
concludes or the post-hearing briefs (if requested) are received, whichever is later, unless the parties agree otherwise. The opinion
shall be in writing and include the factual and legal basis for the award.

JUDICIAL REVIEW

         Judicial review shall be governed by the Federal Arbitration Act. 9 U.S.C. §§ 9-11. The decision of the Arbitrator may be
entered and enforced as a final judgment in any court of competent jurisdiction.

ARBITRATION FEES AND COSTS

          The Company in all cases where and to the extent required by law (including the common law) will pay the Arbitrator’s and
arbitration fees and costs in accordance with applicable AAA Rules. The Arbitrator shall determine all factual and legal issues
regarding the payment and/or apportionment of said fees and costs.

         Each party shall pay for its own costs and attorneys' fees, if any. However, if any party prevails on a claim which affords
the prevailing party attorneys' fees, or if there is a written agreement providing for fees, the Arbitrator may award reasonable fees to
the prevailing party as provided by law.

         In the event the law (including the common law) of the jurisdiction in which the arbitration is held requires a different
allocation of arbitral fees and costs in order for this Agreement to be enforceable, then such law shall be followed.

INTERSTATE COMMERCE

         I understand and agree that the Company is engaged in transactions involving interstate commerce.

SOLE AND ENTIRE AGREEMENT

         This is the complete agreement of the parties on the subject of arbitration of disputes. This Agreement to arbitrate shall
survive the termination of my assignment/employment and the expiration of any benefit. Unless this Agreement in its entirety is
deemed void, unenforceable or invalid, this Agreement supersedes any prior or contemporaneous oral or written understandings on
the subject. No party is relying on any representations, oral or written, on the subject of the effect, enforceability, or meaning of this
Agreement, except as specifically set forth in this Agreement.

CONSTRUCTION

         Except as provided in the clause entitled “Class Action Waiver,” above, if any provision of this Agreement is adjudged to
be void or voidable or otherwise unenforceable, in whole or in part, such provision shall be severed from this Agreement, and the
adjudication shall not affect the validity of the remainder of the Agreement. All remaining provisions shall remain in full force and
effect. A waiver of one or more provisions of this Agreement by any party shall not be a waiver of the entire Agreement.

         If the Class Action Waiver is deemed to be unenforceable, the Company and I agree that this Agreement is otherwise silent
as to any party’s ability to bring a class and/or collective action in arbitration.

CONSIDERATION

         The mutual obligations by the Company and by me to arbitrate differences provide consideration for each other.




MUTUAL AGREEMENT TO ARBITRATE CLAIMS                                                                                       Page 4 of 5
OCTOBER 2010 – U.S.
AT WILL EMPLOYMENT

      This Agreement does not in any way alter the "at-will" status of my assignment/employment.

AGREEMENT

     I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS MUTUAL AGREEMENT TO
ARBITRATE CLAIMS; THAT I UNDERSTAND ITS TERMS; THAT ALL UNDERSTANDINGS
AND AGREEMENTS BETWEEN THE COMPANY AND ME RELATING TO THE SUBJECTS
COVERED IN THE AGREEMENT ARE CONTAINED IN IT; AND THAT I HAVE ENTERED
INTO THE AGREEMENT NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY
THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF. I
UNDERSTAND THAT BY SIGNING THIS AGREEMENT THE COMPANY AND I ARE GIVING
UP OUR RIGHTS TO A JURY TRIAL AND THAT PURSUANT TO THE TERMS OF THIS
AGREEMENT, I AM AGREEING TO ARBITRATE CLAIMS COVERED BY THIS AGREEMENT.

     I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED
MYSELF OF THAT OPPORTUNITY TO THE EXTENT I WISH TO DO SO.



Lorenzo Smith
________________________________________                           10/4/16, 1:50:10 PM GMT
                                                                   ___________________________
APPLICANT/EMPLOYEE E-SIGNATURE                                       DATE

Lorenzo Smith
________________________________________                          8026896
                                                                  ____________________________
                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBB
APPLICANT/EMPLOYEE NAME PRINTED                                      CANDIDATE ID




________________________________________                           Director HRIS
                                                                   ___________________________
SIGNATURE OF AUTHORIZED COMPANY                                    TITLE OF REPRESENTATIVE
REPRESENTATIVE




MUTUAL AGREEMENT TO ARBITRATE CLAIMS                                                               Page 5 of 5
OCTOBER 2010 – U.S.
EXHIBIT “3”
012343156ÿ8196                                                                        
ÿ456
945ÿ62ÿ                              0596ÿ25ÿ6!6625154"6ÿ#$$

945ÿ62ÿÿ1!!463ÿ%ÿ&'ÿ0596
25ÿ6!6625154"6ÿ#$$
56!                       1565ÿ9442ÿ)6349     6456
(463                      *2426ÿ)46               
*(8ÿ+,-.,
515                     6                      (4420ÿ)12106
,/5621ÿ(46              0596                    )1 -0,ÿ(21 3ÿ---
061542ÿ4156              9442ÿ5!6
6!ÿ#ÿ#               ,/5621
  012343156ÿ8196                                                                                   
ÿ456
  945ÿ62ÿ                                         0596ÿ25ÿ6!6625154"6ÿ#$$

      696
   012343156ÿ%621ÿ&2'91542
   (45ÿ8196                                          15ÿ8196
   62                                             945
   061ÿ896
   $#)$*
   %491+ÿ896
   061ÿ%26
   ,914ÿ336
   19696-42./.91409
   336ÿ426ÿ#                        045+                    51561%"426
   #ÿ615ÿ9142ÿ5665                    (6364-               23
                                                                   34!1%51ÿ036
                                                                   #4#
   %16ÿ'ÿ643626
   524563ÿ5156ÿ6ÿ21+123ÿ6ÿ(6364-
   41ÿ645+ÿ896
   )447#74*$
REDACTED

   8156ÿ'ÿ945
   
2ÿ$ÿ#
        &25621ÿ012343156 ,9!  +66ÿ896
                            #)
   6ÿ+ÿ'625ÿ42ÿ!124:
   8
   8ÿ+ÿ2625ÿ5
   664"42.ÿ!621
   42'91542ÿ5ÿ56ÿ6914
   1336ÿ+ÿ!"4363:
   ;6
   ÿ451542ÿ
   ÿ
     6'61ÿ&2'91542
   ÿ6456ÿ!!41542ÿ6"46<ÿ
     6456ÿ=46>6ÿ>436ÿ6"46<
     6456ÿ%6662ÿ6"46<
   ,31542
   ,31542ÿ#
   ,31542
   ,31542ÿ6"6ÿ46"63
   =4.ÿÿ84!911?,8ÿ@##ÿ+61
       ?131563ÿ'9ÿ=4.ÿÿÿ?,8

   A-ÿ,B!64626
012343156ÿ8196                                                                                                          
ÿ456
945ÿ62ÿ                                                          0596ÿ25ÿ6!6625154"6ÿ#$$

 %&ÿ'(!64626ÿ#
     0625ÿ)
                                                              *56ÿ'9!+6
                                                              ,96ÿ-6!5ÿ%166
                                                              
ÿ456
                                                              .ÿ613ÿ/61ÿ6ÿ/&6
 515ÿ-156                                                   '23ÿ-156
 .6ÿ##                                                    01ÿ#1
                                                              
ÿ6!2444546
                                                              /166ÿ613
 26"4ÿ'9!+6ÿ3235+
  6514
 41&523ÿ06&
 -6615ÿ6542ÿ5456
 -6615ÿ6542ÿ5456
     02625
     3274+ÿ6!5ÿ676563
 -6615ÿ6542ÿ5456
 25ÿ32691542
 25ÿ515
 85ÿ&63
 86ÿ8196
 419696&42595914:9
 6452156
 451542ÿ15669625ÿ;ÿ6452156
  43 3*8ÿ< ''0'8:ÿÿ6ÿ09!12+ÿ/4ÿ4236ÿ625;;06256ÿ32:ÿ123ÿ12+ÿ!1625ÿ434146ÿ16644156
 123=ÿ61563ÿ6254546ÿ123ÿ3ÿ951+ÿ2365123ÿ2515ÿ123ÿ1566ÿ55ÿ54ÿ>451542ÿ5669625?ÿ515ÿ12+
 123ÿ1ÿ149ÿ123=ÿ34!56ÿ!15ÿ!6625ÿÿ656ÿ65/662ÿ96ÿ123ÿ56ÿ09!12+ÿ14425ÿ5ÿ6ÿÿ61563ÿ5ÿ9+
 1!!41542ÿ6ÿ69!+9625ÿ69!+9625ÿ123=ÿ56ÿ569421542ÿ6ÿ9+ÿ69!+9625ÿ1ÿ6ÿ364363ÿ+ÿ12ÿ14515
 55ÿ1451542ÿ123ÿ25ÿ+ÿ/1+ÿ6ÿ5ÿÿ)+ÿ541:ÿ'(!65ÿ1ÿ!"4363ÿ42ÿ54ÿ451542ÿ5669625ÿ1451542
 1ÿ6ÿ42ÿ13126ÿ/45ÿ56ÿ562ÿ625ÿ'9!+9625ÿ451542ÿ6ÿ6ÿ56ÿ96412ÿ451542ÿ41542
 >ÿ6?ÿ1"1416ÿ55ÿ56ÿ09!12+@ÿ,912ÿ66ÿ-6!159625ÿÿ"41ÿ56ÿ4256265ÿ15ÿ///:13:5=
 69!+9625:ÿÿ6ÿ.6361ÿ451542ÿ5ÿÿ8::0:ÿAÿ#ÿ65ÿ67:ÿ1ÿ1!!+ÿ5ÿ54ÿ451542ÿ5669625:ÿÿ85/455123425
 12+ÿ251+ÿ125156ÿ46ÿ12+ÿ42ÿ54ÿ1!!41542ÿ123=ÿ42ÿ12+ÿ09!12+ÿ!4+ÿÿ123&ÿ54ÿ451542ÿ5669625
 91+ÿ25ÿ6ÿ9346463ÿ6"463ÿÿ569421563ÿ1625ÿ1ÿ/45425ÿ45263ÿ+ÿ5ÿ!1546:ÿÿÿ'(6!5ÿ6ÿ149ÿ515ÿ16ÿ6(363
 6/ÿ54ÿ451542ÿ5669625ÿ1!!46ÿ5ÿ12+ÿ123ÿ1ÿ149ÿ123=ÿ34!56ÿ515ÿ56ÿ09!12+ÿ91+ÿ1"6ÿ151425ÿ96
 ÿ515ÿ3ÿ91+ÿ1"6ÿ151425Bÿÿ#ÿ56ÿ09!12+ÿÿ45ÿ6646ÿ3465ÿ69!+66ÿÿ15625ÿ42ÿ564ÿ1!145+ÿ1ÿ
 ÿ56/46ÿ123ÿCÿ1ÿ6ÿ123ÿ1452ÿ6ÿ12+ÿ6ÿ569:ÿ-4!56ÿ)65ÿ5ÿ54ÿ451542ÿ5669625ÿ4236
 /455ÿ49451542ÿ149ÿ6ÿ2614ÿ9!654542Dÿ149ÿ6ÿ/156ÿÿ56ÿ9!621542ÿ36ÿ"65496ÿ61&ÿ123
 65ÿ!643Dÿ149ÿ6ÿ61ÿ6ÿ12+ÿ2515ÿÿ"62125ÿ6(!6ÿÿ49!463Dÿ55ÿÿ5155+ÿ149ÿ6ÿ119625
 65141542ÿ123ÿ3449421542ÿ423425ÿ5ÿ25ÿ494563ÿ5ÿ16ÿ6(ÿ6(1ÿ46251542ÿ64542ÿ215421ÿ4542ÿ156
 562654ÿ5145ÿ/&6Eÿ9!621542ÿ91451ÿ515ÿ94451+ÿ6"46ÿ61"6ÿ515ÿ96341ÿ234542ÿ12341!ÿ
 341445+Dÿ123ÿ149ÿ6ÿ"41542ÿ6ÿ12+ÿ66361ÿ5156ÿÿ56ÿ5"6296251ÿ1/ÿ51556ÿ651542ÿÿ342126:ÿ
 .56ÿ"663ÿ149ÿ123=ÿ34!56ÿ4236ÿ12+ÿ149ÿÿ25"6+ÿ6513425ÿ54ÿ451542ÿ5669625ÿÿ12+
012343156ÿ8196                                                                                                             
ÿ456
945ÿ62ÿ                                                            0596ÿ25ÿ6!6625154"6ÿ#$$
 !542ÿ%ÿ56ÿ451542ÿ&669625ÿÿ45ÿ4256!651542ÿ62%61445'ÿ1!!41445'ÿ22421445'ÿ1451445'ÿ
 %91542ÿÿ(656ÿ56ÿ451542ÿ&669625ÿÿ12'ÿ!542ÿ%ÿ45ÿ4ÿ"43ÿÿ"4316ÿ(45ÿ56ÿ6)6!542ÿ2563ÿ42ÿ56
 01ÿ542ÿ*14"6ÿ6(+ÿÿ6ÿ%(42&ÿ149ÿ123,ÿ34!56ÿ16ÿ25ÿ"663ÿ236ÿ54ÿ451542ÿ&669625-
 4ÿ*.6/ÿ09!621542ÿ626%45ÿ1490ÿ44ÿ5156ÿ269!'9625ÿÿ341445'ÿ42126ÿ9!621542ÿ1490ÿ444
 149ÿ%ÿ626%45ÿ236ÿ69!'66ÿ626%45ÿ!12ÿ"663ÿ'ÿ1 2ÿ515ÿ25142ÿ12ÿ1!!61ÿ!636ÿÿ56ÿ6)4"6
 123,ÿ42342&ÿ34!56ÿ6542ÿ!636ÿ42ÿ56ÿ6!654"6ÿ!120ÿ4"ÿ149ÿ236ÿ56ÿ815421ÿ1ÿ61542
 5ÿ(4542ÿ56ÿ3434542ÿ%ÿ56ÿ815421ÿ1ÿ61542ÿ4130ÿ"ÿ149ÿ515ÿ56ÿ5336712.ÿ*1ÿ5665ÿ6%9
 123ÿ0296ÿ856542ÿ5ÿÿ56ÿ2542&ÿ%6361ÿ51556ÿ1ÿ%9ÿ56ÿ"61&6ÿ%ÿ912315'ÿ!6634!56
 1451542ÿ1&669625+ÿÿ6&136ÿ%ÿ12'ÿ56ÿ569ÿ%ÿ54ÿ451542ÿ&669625ÿ1ÿ149ÿ91'ÿ6ÿ&5ÿ6%6
 123ÿ696346ÿ1(1363ÿ'ÿ12ÿ1394245154"6ÿ1&62'ÿ4%ÿ123ÿ2'ÿ4%ÿ1!!416ÿ1(ÿ!6945ÿ56ÿ1&62'ÿ5ÿ13334156ÿ56
 149ÿ25(45512342&ÿ56ÿ6)45626ÿ%ÿ12ÿ1&669625ÿ5ÿ145156+ÿÿÿ1394245154"6ÿ149ÿ4236ÿ(455ÿ49451542
 149ÿÿ1&6ÿ&5ÿ6%6ÿ56ÿ191ÿ19!'9625ÿ:!!5245'ÿ099442ÿ(((+66+&"ÿ56ÿ;++ÿ56!159625
 %ÿ1ÿ(((+3+&"ÿ56ÿ815421ÿ1ÿ61542ÿ413ÿ(((+2+&"ÿ56ÿ:%%46ÿ%ÿ76361ÿ02515ÿ09!4126
 8&19ÿ(((+3+&",61,%!ÿ123ÿ1(ÿ62%69625ÿ154546+ÿ8542&ÿ6642ÿ1ÿ6ÿ2563ÿ5ÿ646"6ÿ12'
 !15'ÿ%ÿ56ÿ35'ÿ5ÿ6)15ÿ1394245154"6ÿ696346ÿ'ÿ%442&ÿ1ÿ1&6ÿÿ9!1425ÿ(45ÿ12ÿ1394245154"6ÿ1&62'ÿ123
 514242&ÿ1ÿ4&5ÿ5ÿ6ÿ2546ÿ(66ÿ56(46ÿ69463ÿ'ÿ1(+ÿ01ÿ542ÿ*14"6-ÿÿ66ÿ(4ÿ6ÿ2ÿ4&5ÿÿ1545'
 %ÿ12'ÿ149ÿ123,ÿ34!56ÿ"663ÿ236ÿ54ÿ451542ÿ&669625ÿ5ÿ6ÿ&5ÿ613ÿÿ1451563ÿ1ÿ1ÿ1
 1542ÿ654"6ÿ1542ÿÿ6!6625154"6ÿ1542+ÿ8ÿ1ÿ56ÿ4515ÿ1"6ÿ12'ÿ1545'ÿ5ÿ61ÿÿ145156ÿ12'
 ÿ1ÿ654"6ÿÿ6!6625154"6ÿ1542+ÿÿ6&136ÿ%ÿ12'542&ÿ66ÿ42ÿ54ÿ451542ÿ&669625ÿ123,ÿ12'
 6ÿÿ!636ÿ515ÿ94&5ÿ56(46ÿ1!!'ÿ'ÿ"456ÿ%ÿ54ÿ451542ÿ&669625ÿÿ'ÿ"456ÿ%ÿ12'ÿ1451542
 &1241542ÿ6ÿÿ!636ÿ515ÿ2(ÿ1!!'ÿÿ12'ÿ196239625ÿ123,ÿ934%41542ÿ5ÿ56ÿ6ÿ42342&ÿ(455
 49451542ÿ56ÿÿ6ÿ56ÿ62%61445'ÿ123ÿ"14345'ÿ%ÿ54ÿ01ÿ542ÿ*14"6ÿ91'ÿ6ÿ365694263ÿ2'ÿ'ÿ1ÿ5
 123ÿ25ÿ'ÿ12ÿ14515+ÿÿ<ÿ(4ÿ25ÿ6ÿ65141563ÿ1&1425ÿ344!4263ÿÿ56156263ÿ(45ÿ344!426ÿ1ÿ1ÿ65ÿ%ÿ'
 6)6442&ÿ'ÿ4&5ÿ236ÿ6542ÿ=ÿ%ÿ56ÿ815421ÿ1ÿ61542ÿ5ÿ'ÿ56ÿ%442&ÿ%ÿÿ!1544!1542ÿ42ÿ1ÿ1
 654"6ÿÿ6!6625154"6ÿ1542ÿ42ÿ12'ÿ%9+ÿ>(6"6ÿ56ÿ09!12'ÿ91'ÿ1(%'ÿ66.ÿ62%69625ÿ%ÿ54ÿ451542
 &669625ÿ123ÿ56ÿ01ÿ542ÿ*14"6ÿ236ÿ56ÿ76361ÿ451542ÿ5ÿ123ÿ66.ÿ34941ÿ%ÿÿ1ÿ654"6ÿ
 6!6625154"6ÿ1542ÿÿ149+ÿ5:ÿ8:ÿ162?8ÿ;82ÿ<:;ÿ>@1ÿ0 17;<ÿ15ÿ>1ÿ4:@1ÿ 42 2:8
 ? 11A18+ÿÿ4<ÿ110 :820<ÿ2?828?ÿ41:*ÿ<:;ÿ 1ÿ? 1128?ÿ>ÿ<:;ÿ>@1ÿ0 17;<ÿ15
 >2ÿ 42 2:8ÿ? 11A18ÿ85ÿ 1ÿ<:;ÿ 1ÿ?2@28?ÿ;8ÿ<:; ÿ2?>ÿ:ÿÿ0:; ÿ: ÿ
; <ÿ 2ÿ85
 >ÿ8; ;8ÿ:ÿ>1ÿ1 Aÿ:7ÿ>2ÿ 42 2:8ÿ? 11A18ÿ<:;ÿ85ÿ>1ÿ0:A88<ÿ 1ÿ? 1128?
 :ÿ 42 1ÿ528;1ÿ0:@1 15ÿ4<ÿ>2ÿ 42 2:8ÿ? 11A18+ÿ
 64&2156ÿ3156ÿ123ÿ5496-ÿBC                                     8196
 6!ÿ#ÿ#                                                      62ÿ945
 28ÿ1336ÿ%ÿ9!56ÿ63ÿ5ÿ64&2-ÿBC
 #=+D+#D+#
 451542ÿ1&669625ÿ6ÿ64&2156
